In an action to recover damages for wrongful death and for conscious pain and suffering, a judgment was entered after trial, in favor of the administratrix against Nassau Trotting Association, Inc., and Roosevelt Parking Co., Inc., which have appealed from said judgment to this court. An order was made at Special Term on the motion of Nassau Trotting and Roosevelt Parking, pursuant to rule 233 of the Rules of Civil Practice, opening their default in making a ease and extending their time to do so until April 12, 1958. The administratrix appeals from the order entered thereon. Order affirmed, with $10 costs and disbursements. No opinion.
Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.